     Case 2:18-cv-00449-RFB-VCF Document 33 Filed 04/09/21 Page 1 of 3



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                               ***
9     ROGER RANDOLPH,                                   Case No. 2:18-cv-00449-RFB-VCF
10                                    Petitioner,                     ORDER
             v.
11
      RENEE BAKER, et al.,
12
                                  Respondents.
13

14          This action is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

15          On June 11, 2019, this court granted a stay and administratively closed petitioner

16   Roger Randolph’s federal habeas corpus action while he litigated his state petition (ECF

17   No. 29).

18          Randolph’s further state-court proceedings have concluded, and he has now

19   returned to this court seeking to reopen this case (ECF No. 30). He also seeks a

20   scheduling order for a response to his second-amended petition. Good cause appearing,

21   this action is reopened.

22          IT IS THEREFORE ORDERED that petitioner’s motion to reopen this action (ECF

23   No. 30) is GRANTED.

24          IT IS FURTHER ORDERED that, as the stay is lifted by this order, the Clerk is

25   directed to REOPEN THE FILE in this action.

26          IT IS FURTHER ORDERED that respondents file a response to the second-

27   amended petition, including potentially by motion to dismiss, within 90 days of service of

28   the amended petition, with any requests for relief by petitioner by motion otherwise being

                                                    1
     Case 2:18-cv-00449-RFB-VCF Document 33 Filed 04/09/21 Page 2 of 3



1
     subject to the normal briefing schedule under the local rules. Any response filed should
2
     comply with the remaining provisions below, which are entered pursuant to Habeas Rule
3
     5.
4
            IT IS FURTHER ORDERED that any procedural defenses raised by respondents
5
     in this case be raised together in a single consolidated motion to dismiss. In other words,
6
     the court does not wish to address any procedural defenses raised herein either in
7
     seriatum fashion in multiple successive motions to dismiss or embedded in the answer.
8
     Procedural defenses omitted from such motion to dismiss will be subject to potential
9
     waiver. Respondents should not file a response in this case that consolidates their
10
     procedural defenses, if any, with their response on the merits, except pursuant to 28
11
     U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If respondents
12
     do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they should do so within
13
     the single motion to dismiss not in the answer; and (b) they should specifically direct their
14
     argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart,
15
     406 F.3d 614, 623-24 (9th Cir. 2005).        In short, no procedural defenses, including
16
     exhaustion, should be included with the merits in an answer. All procedural defenses,
17
     including exhaustion, instead must be raised by motion to dismiss.
18
            IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents
19
     specifically cite to and address the applicable state court written decision and state court
20
     record materials, if any, regarding each claim within the response as to that claim.
21
            IT IS FURTHER ORDERED that petitioner has 45 days from service of the answer,
22
     motion to dismiss, or other response to file a reply or opposition, with any other requests
23
     for relief by respondents by motion otherwise being subject to the normal briefing
24
     schedule under the local rules.
25
            IT IS FURTHER ORDERED that any additional state court record exhibits filed
26
     herein by either petitioner or respondents be filed with a separate index of exhibits
27

28
                                                  2
     Case 2:18-cv-00449-RFB-VCF Document 33 Filed 04/09/21 Page 3 of 3



1
     identifying the exhibits by number. The CM/ECF attachments that are filed further should
2
     be identified by the number of the exhibit in the attachment.
3
            IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of
4
     any responsive pleading or motion and INDICES OF EXHIBITS ONLY to the Reno
5
     Division of this court. Courtesy copies are to be mailed to the Clerk of Court, 400 S.
6
     Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the
7
     outside of the mailing address label. No further courtesy copies are required unless and
8
     until requested by the court.
9
            DATED: 9 April 2021.
10

11

12                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 3
